DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Double patenting
Legal Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–29 of US Patent 11,057,720. Although the claims at issue are not identical, they are not patentably distinct from each other.
This Application (the 17/318,292, or ‘292, Application) includes claims that are patentably indistinct from the claims of commonly owned, or assigned, US Patent 11,057,720 (the ‘720 Patent). In this Application, claims 1, 9 and 18 are independent, while claims 2–8, 10–17, 19 and 20 depend on the independent claims. Each of claims 1, 9 and 18 correspond directly to independent claims 1, 10 and 20 of the ‘720 Patent as illustrated in the following tables.
The ‘720 Patent
This Application
1. A method, comprising:
1. A method, comprising:
determining a relative location and a relative orientation of a remote microphone device to an auditory prosthesis,
determining a relative location and a relative orientation of a remote device to a wearable device,
wherein the auditory prosthesis and the remote microphone device are each located within a same spatial area and wherein the remote microphone device comprises a plurality of microphones;
wherein the wearable device and the remote device are each located within a same spatial area and wherein the remote device comprises a plurality of selectably focusable sensors;
determining a recipient-specified region of interest within the spatial area; and
determining a first region of interest within the spatial area; and
using the relative location and the relative orientation of the remote microphone device to the auditory prosthesis to focus the plurality of microphones of the remote microphone device on the recipient-specified region of interest within the spatial area.
using the relative location and the relative orientation of the remote device to the wearable device to focus the plurality of selectably focusable sensors of the remote device on the first region of interest within the spatial area.

Table 1
The ‘720 Patent
This Application
10. A method, comprising:
9. A method, comprising:
synchronizing location and orientation information of a remote microphone device with location and orientation information of an auditory prosthesis worn by a recipient,
synchronizing location and orientation information of a remote device with location and orientation information of hearing device worn by a recipient,
wherein the auditory prosthesis and the remote microphone device are each located within a same spatial area;
wherein the hearing device and the remote device are each located within a same spatial area;
determining, based on the synchronized location and orientation information, a physical separation between the remote microphone device and the auditory prosthesis and orientation angles of each of the remote microphone device and the auditory prosthesis;
determining, based on the synchronized location and orientation information, a physical separation between the remote device and the hearing device and a relative orientation of the remote device to the hearing device;
determining a substantially real-time recipient-specified listening direction for the remote microphone device; and
determining a substantially real-time direction of selective focus for the remote device; and
wirelessly sending directional data to the remote microphone device indicting the substantially real-time recipient-specified listening direction, the physical separation between the remote microphone device and the auditory prosthesis, and the orientation angles of each of the remote microphone device and the auditory prosthesis.
wirelessly sending directional data to the remote device indicating the direction of selective focus for the remote device.

Table 2
The ‘720 Patent
This Application
20. An auditory prosthesis system, comprising:
18. A system, comprising:
an auditory prosthesis,
a first device configured to be worn by a wearer;
a remote microphone device; and
a remote device; and
one or more processors configured to
one or more processors configured to
determine a relative location difference between the remote microphone device and the auditory prosthesis,
determine a relative location difference between the remote device and the first device,
 determine a relative angular orientation difference between the remote microphone device and the auditory prosthesis, and
determine a relative angular orientation difference between the remote device and the first device, and
to determine a recipient-specified listening direction,
to determine a direction of interest,
wherein the remote microphone device comprises:
wherein the remote device comprises:
a wireless transceiver configured for direct or indirect communication with an auditory prosthesis;
a wireless transceiver configured for direct or indirect communication with the first device;
a microphone array configured to capture sound signals; and
a focusable sensor array configured to capture input signals; and
at least one processor configured to process the captured sound signals for wireless transmission by the wireless transceiver to the wireless transceiver of the auditory prosthesis,
at least one processor configured to process the captured input signals for wireless transmission by the wireless transceiver to the wireless transceiver of the first device,
wherein the at least one processor is configured to use the relative location difference between the remote microphone device and the auditory prosthesis and the relative angular orientation difference between the remote microphone device and the auditory prosthesis to dynamically adjust a directionality of the microphone array to the recipient-specified listening direction for the remote microphone device.
wherein the at least one processor is configured to use the relative location difference between the remote device and the first device and the relative angular orientation difference between the remote device and the first device to dynamically adjust a directionality of the focusable sensor array to the direction of interest.

Table 3
The claims in this Application and the ‘720 Patent are not drawn to the same invention. The next table highlights the differences between the two claim sets.
The ‘720 Patent
This Application
remote microphone device
remote device
auditory prosthesis
wearable device
microphones
selectably focusable sensors
recipient-specified region of interest
first region of interest

Table 4
Table 4 shows that this Application’s claims differ from the ‘720 Patent because this Application’s claims include broader terminology. For example, instead of a “remote microphone device,” this Application’s claims recite a “remote device.” Accordingly, the ‘720 Patent’s claims are narrower in scope than the claims in this Application, such that the two claims sets are not patentably distinct.
The next table shows the correspondence between each of this Application’s claims and the ‘673 Patent.
This Application
The ‘673 Patent
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
1
9
10
10
11
11
11
12
17
13
12
14
13
15
14
16
15
17
16
18
20
19
21
20
20

Table 5
For the foregoing reasons, claims 1–20 are rejected for double patenting because they are not patentably distinct from the claims of the ‘720 Patent.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

/Walter F Briney III/Primary ExaminerArt Unit 2651

7/27/2022